EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Vinay Parmar on 08 September 2021.
In the Amendments to the Claims of 06/30/2021:
In Claim 1, the recitation ‘m is 1 or 2’ has been replaced by the recitation ‘m is 1’. The recitation ‘n is 1, 2, 3, 4, 5 or 6’ has been replaced by the recitation ‘n is 1’.
Claims 19, 21 and 24 have been canceled.

	The amendment filed 06/30/2021 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 2-15 and18 have been canceled.
2. No new claims have been added.
3. No Claims have been amended. 
4. Remarks drawn to rejections under 35 USC 103 and double patenting.
5. A Declaration under 37 CFR 1.132 by Kieran Clarke.
	Claims 1, 16-17, 20, 22 and 23 are pending in the case after the Examiner’s amendment as above.
	

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant has shown via the Declaration by Clarke that the claimed compound, in addition to having palatability and no pyloric constriction, shows a peak blood level of 6mM. These are unexpected benefits of the claimed compound, which are not predictable in view of the teachings of Martin and Hiraide.
For this reason the rejection of Claims 1, 16-17, 20, 22 and 23 provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 10 and 11 of co-pending Application No. 14/390,495 (‘495) and as being unpatentable over claims 4-7 of copending Application No. 14/453,999 (‘999) in view of Hiraide et al (US 6,136,862; of record) and further in view of Veech (WO 98/41200; of record) has been withdrawn. The rejection of claims 21 and 24 has been rendered moot by cancelation.
Therefore pending claims 1, 16-17, 20, 22 and 23 are allowable.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623